Order entered April 14, 2020




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00152-CV

                     ALPHA OMEGA CHL, INC., Appellant

                                         V.

                          MIN LAW FIRM, P.C., Appellee

                 On Appeal from the 160th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-12-07799

                                      ORDER

       As directed by this Court, appellant has provided written verification that it
has requested and made arrangements to pay for the reporter’s record.
Accordingly, we ORDER Gina Udall, Official Court Reporter for the 160th
Judicial District Court, to file the reporter’s record within thirty days of the date
of this order.
       We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Udall and all parties.
                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE